DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, please clarify what the Applicant deems as a detection interval of the detected utterance, and how the decided tempo is based upon it. For the purpose of examination, the Examiner will interpret the limitation as the tempo being based on said detected utterance in response to two or more times of consecutive detection of the utterance within a determined time interval. 
As for claim 2, the tempo deciding unit section of the claim is unclear. In particular, it is unclear of the utterances corresponding to a predetermined combination are different from the plurality of utterances, if the combination of utterances is the same as the detected target utterance, or if the plurality of utterances are arranged in the predetermined combination. Please clarify what the Applicant deems by this limitation and how the different utterances are related or unrelated.
Still further, please clarify how the tempo, based on the detected utterances, is decided in response to the detection of utterances in said predetermined combination. 
Lastly, the last line should be amended for grammatical reasons. The limitation “corresponding to a predetermined combination by the detecting unit in order defined in advance” lacks clarity. Please clarify if “in an order defined in advance” is an appropriate interpretation of the combination.
Similarly, in claim 3, please clarify what is intended by the limitation “by the detecting unit in order defined in advance”.
Claim 5 includes similar issues as discussed above in claim 2 (i.e. “the order of detection”, and relationship between plurality of utterances and utterances corresponding to a predetermined combination).
In terms of claim 13, the recitation of “the detecting target by the detecting” and “decided by the deciding” are indefinite. For grammatical purposes, please considering amending the limitations.
Also, please clarify what the Applicant deems as the “detection interval”.
In terms of claim 14, please clarify if “by the detecting” should instead be “by the detecting unit”, and if “by the deciding” should instead be “by the deciding unit”.
Also, please clarify what the Applicant deems as the “detection interval”.
Claims 4 and 6-12, depend from, and therefore include, the rejected limitations discussed above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se and mere information in the form of data (i.e. a program).

Allowable Subject Matter

Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if claim 14 was rewritten or amended to overcome the rejection under 35 USC 101.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art could be found which teaches or fairly suggests, alone or in combination, a tempo setting device, a method of tempo setting, or a computer readable medium storing instructions for tempo setting, which deems a predetermined utterance as a detection target, detects said utterance through recognizing sound, decides a tempo based on said detected utterance in response to two or more times of consecutive detection of the utterance within a determined time interval, and sets the tempo accordingly.
The closest prior art of record are the Korean publication to Kim (KR 20170120234), the Chinese publication to Yukiko (CN 1670641 A), the US patent to Tang (9,202,520), and the US patent application publications to Raiker et al. (US 2020/0043511), Zass (US 2020/0066294) and Mizuguchi et al. (US 2014/0006031).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/03/2022